Exhibit SYNTHENOL, INC. 65 Broadway, Suite New York, New York 10006 (212) 359-4301– Tel.(646) 356-7034– Fax September 22, Tom Simeo Managing Partner Viking Investments Group LLC 65 Broadway, Suite New York, New York Re:Repayment of Stockholder Loan Dear Mr. Simeo: As you know, Synthenol, Inc. (“Synthenol”) currently owes to Viking Investments Group LLC (“Viking”) an aggregate amount of $270,405 (the “Amount Due”).Synthenol has agreed to repay the Amount Dueby issuing to Viking284,637 shares (the “Shares”) of Synthenol common stock.The Shares represent $270,405 worth of Synthenol common stock calculated based upon a price per share of $0.95 which is the price per share Viking paid for certain shares of Synthenol common stock pursuant to a stock purchase agreement dated as of August 15, 2008 between Synthenol, certain shareholders of Synthenol and Viking.In consideration of the mutual promises set forth herein, the parties hereto hereby agree as follows: 1.
